Chrjstiancy J.:
The first, and, as we think, the only question in this case, is, whether the description of the premises in the mortgage from Baughman & King to Lyell, when considered in connection with the plats and extrinsic evidence of facts upon the ground, and referred to in the mortgage, is sufficient to identify lot No. four, on that part of the La Fontaine Farm between the River Road and the Detroit River, as shown by the plat, and claimed by the bill?
The description in the mortgage is as follows: “All *74that certain, piece or parcel of land situate in Springwells, Wayne County, Michigan, known as lot No. four (4), in block No. one (1) of the La Fontaine Farm, so called, lying south of the ■ River Road, so called, and fronting- on Detroit River, being now used and occupied, with the steam sawmill thereon, by the parties of the first part.”
By reference to the plat, it appears 'that all that part of the La Fontaine Farm “lying south of the River Road, and|fronting on Detroit River,” is divided into four tracts or lots, by straight lines drawn from the road to the river, parallel with the side lines of the farm; that these tracts are not designated by any word of description, as sub-division, block, or lot, but simply by numbers 1, 2, 3, and 4, in large figures; number one being on the upper or easterly line, and the numbers following consecutively to the lower or westerly line, and number four adjoining the lower line of the farm. None of these four tracts appears to have been divided into smaller portions or lots. That part of the farm immediately across the road, and between that and Fort street, is also divided into four tracts or blocks, numbered, beginning on the west line, consecutively 5, 6, 7, and 8, in the same large figures ; and these last four tracts are each subdivided into ten smaller lots.
This plat, in its present form, was acknowledged June 5th, 1855 ; but it appears, from the testimony of Munro, who made the survey and plats, that a former plat of the southerly portion of this farm had been made by the witness some time about the year 1843, and that that portion of the farm between the River Road and the river (including the four tracts first mentioned) was not altered from the old plat, but remained unchanged; that none of the last named tracts had ever been subdivided into smaller lots; that the portion between Fort street and the River Road (including the tracts or blocks 5, 6, 7, and 8) was, by the new plat, subdivided into smaller lots, but *75that this subdivision into smaller lots was not shown by -the old plat.
It is admitted that tract or lot four, between the River Road and the river, as shown upon the plat, is situate on the La Fontaine Farm referred to, in the township of Spring wells, Wayne County; and that it’ lies south of the River Road, and fronting on Detroit River. It is also proved that the steam saw-mill of the mortgagors, at the date of the mortgage, and for years before and since, was, and is, situate on this tract or lot four; and that there was no mill on any of the other tracts or lots between the River Road and the river (though all of them were •occupied as a lumber-yard in connection with the mill). In all these particulars this tract or lot four agrees exactly with the calls of the mortgage. It is then evident that, if these tracts, numbered 1, 2, 3, and 4, between the road and the river, are proj>erly called “lots,” instead of blocks, we have, in the mortgage, a full and perfect description, by the number of the lot, and the courses and distances indicated on the plat,, with the further fact in identification, not susceptible of mistake, the mill called .for in the mortgage as being on this lot. The description is then perfect and certain; and it agrees with all the calls of the mortgage, with the single exception that it is not “in block No. one.” But, as the description is full, true, and perfect, in all respects, without the words “in block No. one,” and false and impossible with them, these words must be rejected under the familiar rule, falsa de■monstratio non nooet; of which a more appropriate illustration can not be found in the books.
But the defendants’ counsel contends that these tracts or lots No. 1, 2, 3, and 4, are to be recognized as “blocks,” within the meaning of that term in the mortgage; and, in support of this view, he refers to the fact that tracts numbers ■5, 6, Y, and 8, immediately north of the River Road, are ■subdivided into lots, and admitted to be properly termed *76blocks; and, if numbers 1, 2, 3, and 4 be called blocks, the description in the mortgage becomes untrue, or at least so doubtful as to be void for uncertainty.
We give no opinion what would be the result on this hypothesis, as we think it very clear the mortgage does not refer to them as “Z>¿oc7ís,” and that it can not be so construed without doing violence to the language, and dis' regarding- the whole subject matter, and the intention of the parties.
1st. These tracts (between the road and the river) are not, on the plat, designated as “blocks,’’ nor by any name whatever; and are not, therefore, required to be called blocks, unless there be something in the nature of the facts .making such a designation the proper one. The term '■'■block”, when used in reference to the divisions of land on a city or village plat, in 'its ordinary acceptation, im-. plies a large division of land containing several smaller subdivisions, usually called lots; while the term lot may be equally appropriate for the designation of one of these sub-divisions of a block, or for a larger tract, with definite boundaries, and not subdivided into smaller lots. It is clear that the tracts 1, 2, 3, and 4, of the farm, had never been subdivided into smaller portions, and therefore are properly designated as lots; and that they can, with no propriety of language, be called blocks. Tracts 5, 6, Y, and 8 are very properly designated “ blocks ”, since they have been subdivided into lots by the new plat; but, by the old plat before being so subdivided, they were properlyjdescribed as lots merely.
2d. It can not be denied the mortgagors intended to. mortgage the lot -on which the mill stood, and, though they might be mistaken as to the proper designation of the tracts or sub-divisions of land represented by the plat, they can not be supposed to have erred as to the actual location of the ‘'ground on which the mill, occupied and. owned by them, was situated.
*773d. If called lots, the description in the mortgage is false in but one particular, and is perfect when that one is rejected; if called “blocks” it is false in two particulars, as there is no lot four- in block one, and no mill on the lot; and the description'is rendered less definite as a whole, if not entirely uncertain.
It is a rule as well founded in reason as it is supported by authority, that deeds and other written instruments should be so construed as to render them valid and effectual, rather than void; ut res magis valectt qiiam pereat. But to construe this mortgage so as to make the tracts in question blocks, instead of lots, would be to violate the plain meaning of words, and the clear intent of the parties, and to ignore the whole subject matter, in order to lay a foundation "for violating this cardinal rule of construction.
We can not entertain a-doubt that the parties intended, by the mortgage, to describe lot four, between the road and the river, as shown by the plat, and claimed by the bill.
To raise any doubt upon this, two important facts must be shown, which not only do not appear, but are entirely disproved: first, that lot number one was subdivided into lots, among which should be found a lot number four; and second, that the mill' of the mortgagors should be found upon this lot.
It is quite evident the person who drafted the mortgage mistook that part of the farm between the road and the river for one block of lots, and supposed lot four to be a lot of that block. The error, however, is so palpable, that it can not fail to be discovered by construing the mortgage, as such instruments must always be •construed, with reference to the plat, and facts, and monuments on the ground, referred to in the instrument itself.
The mortgage was good between the parties, without *78correction, and the error appearing by construction, the. record was notice to all subsequent purchasers and encumbrancers, as much as if the error had not occurred. No, man of ordinary intelligence could have been deceived as. to the land intended. This disposes of the whole case.
The decree of the court below must be affirmed, with costs.
Manning and Campbell JJ. concurred. Martin Ch. J._ did not sit in this case.